Q1 2012 Investor Update May 10, 2012 1 Intersections Corporate Overview Statements in this presentation relating to future plans, results, performance, expectations, achievements and the like are considered “forward-looking statements.” These forward-looking statements involve known and unknown risks and are subject to change based on various factors and uncertainties that may cause actual results to differ materially from those expressed or implied by these statements. Factors and uncertainties that may cause actual results to differ include, but are not limited to, the risks disclosed in the company’s filings with the U.S. Securities and Exchange Commission. The company undertakes no obligation to revise or update any forward-looking statements. 2 About Intersections Inc. Intersections Inc. (Nasdaq: INTX) is a leading provider of consumer and corporate identity risk management services. Intersections’ services are offered through North America's leading financial institutions, directly to consumers under Intersections’ award-winning IDENTITY GUARD® brand, and through the company’s exclusive partnership with ITAC, the Identity Theft Assistance Center.
